IN THE COURT OF APPEALS OF TENNESSEE
            MIDDLE SECTION AT NASHVILLE

                                        FILED
ALEXANDER FRIEDMANN,           )       November 19, 1997
                               )
                                       Cecil W. Crowson
      Plaintiff/Appellant,     )      Appellate Court Clerk
                               )
                               )   Davidson Chancery
VS.                            )   No. 96-3848-III
                               )
                               )   Appeal No.
CHARLES BASS, et al.,          )   01A01-9707-CH-00331
                               )
      Defendants/Appellees.    )




   APPEAL FROM THE CHANCERY COURT FOR DAVIDSON COUNTY
                   NASHVILLE, TENNESSEE

          THE HONORABLE ELLEN HOBBS LYLE, CHANCELLOR



For the Plaintiff/Appellant:            For the Defendants/Appellees:

Alexander Friedmann, Pro Se             John Knox Walkup
                                        Attorney General and Reporter

                                        Michael E. Moore
                                        Solicitor General

                                        Sohnia W. Hong
                                        Assistant Attorney General




                   AFFIRMED AND REMANDED



                                        WILLIAM C. KOCH, JR., JUDGE
                           MEMORANDUM OPINION


       This appeal involves a prison disciplinary proceeding. After being found guilty
of engaging in an unauthorized monetary transaction, the prisoner filed a petition for
common-law writ of certiorari in the Chancery Court for Davidson County alleging
that the disciplinary proceeding violated his due process rights. The trial court
granted the prison officials’ motion for summary judgment and dismissed the petition
on the ground that the petitioner had failed to make out a due process claim as a
matter of law. We affirm the summary judgment in accordance with Tenn. Ct. App.
R. 10(b).1


                                                 I.


       Alexander Friedmann was transferred from the South Central Correctional
Center to the Lake County Regional Correctional Facility on August 28, 1996. On
September 18, 1996, prison officials charged him with engaging in an unauthorized
financial transaction2 after the discovery of a postal mail order bearing his name that
had been made payable to another prisoner at the South Central Correctional Center.


       A disciplinary board convened at the Lake County Regional Correctional
Facility on September 20, 1996. After waiving his rights to the presence of a
reporting official and to call witnesses on his own behalf, Mr. Friedmann explained
to the board that his grandmother had sent the mail order to the inmate without his
knowledge to pay for the postage necessary to mail the personal property he had left
at the South Central Correctional Center. The board found Mr. Friedmann guilty of
the disciplinary offense and gave him a written warning and ordered him to forfeit the

       1
           Tenn. Ct. App. R. 10(b) provides:

               The Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion when
       a formal opinion would have no precedential value. When a case is decided by
       memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall
       not be published, and shall not be cited or relied on for any reason in a subsequent
       unrelated case.
       2
        The Department of Correction’s administrative policies define “making an unauthorized
financial transaction” as “[t]he selling, borrowing or lending of goods (whether monies or property)
or services between inmates or between inmates and free-world persons. The entering into any
financial obligation between inmates or between inmates and free-world people without the consent
of the warden.” (underlining in the original).

                                                -2-
money order.3


       After exhausting his appeals within the Department of Correction, Mr.
Friedmann filed a petition for common-law writ of certiorari in the Chancery Court
for Davidson County asserting that the prison officials had denied his due process
rights by (1) finding him guilty of a disciplinary infraction without evidence, (2) by
conducting a disciplinary hearing at the Lake County Regional Correctional Facility
when the alleged offense occurred at the South Central Correctional Center, (3) by
preventing him from calling witnesses who could have proved his innocence, and (4)
by imposing punishment that was excessively harsh. The trial court granted the
prison officials’ motion for summary judgment after finding that Mr. Friedmann had
not demonstrated that the disciplinary proceedings had imposed on him any “atypical
and significant hardship . . . in relation to the ordinary incidents of prison life.”


                                                II.


       The only vehicle for seeking judicial review of a prison disciplinary proceeding
is a petition for common-law writ of certiorari. See Bishop v. Conley, 894 S.W.2d
294, 296 (Tenn. Crim. App. 1994) (No Tenn. R. App. P. 11 application filed);
Snodgrass v. Noles, App. No. 02C01-9403-CC-00037, 1994 WL 328762, at *1 (Tenn.
Crim. App. July 8, 1994) (No Tenn. R. App. P. 11 application filed). These
proceedings permit courts to review a disciplinary proceeding only to determine
whether the disciplinary board exceeded its jurisdiction or acted illegally,
fraudulently, or arbitrarily. The courts will not grant relief if the decision being
reviewed was arrived at in a constitutional and lawful manner. See Arnold v.
Tennessee Bd. of Paroles, ___ S.W.2d ___, ___ (Tenn. 1997);4 Powell v. Parole
Eligibility Review Bd., 879 S.W.2d 871, 873 (Tenn. Ct. App. 1994).


       Mr. Friedmann asserts that the disciplinary proceedings he was subjected to in
this case violated his procedural due process rights. In order to prevail with these
claims, he must demonstrate that the conduct of prison officials has imposed atypical

       3
        Mr. Friedmann asserts that the board also deducted eight days of his prisoner sentence
reduction credits; however, the prison officials insist that they did not, and the record contains no
evidence indicating that they did.
       4
        Arnold v. Tennessee Bd. of Paroles, App. No. 01S01-9610-CH-00210, 1997 WL 693708,
at *2 (Tenn. Nov. 10, 1997).

                                                -3-
and significant hardships on him that are not ordinarily incident to prison life. See
Sandin v. Conner, 515 U.S. 472, 484, 115 S. Ct. 2293, 2300 (1995). Prison
disciplinary proceedings are within the expected parameters of a prison sentence and
are an ordinary part of prison life. See Sandin v. Conner, 515 U.S. at 485, 115 S. Ct.
at 2301.


      We find nothing arbitrary or fundamentally improper in the decision to conduct
Mr. Friedmann’s disciplinary hearing at the Lake County Regional Correctional
Facility where he was incarcerated.      Likewise, there is no evidence that Mr.
Friedmann was unfairly prevented from presenting favorable witnesses because he
signed a written waiver of this right to present witnesses. The disciplinary board had
before it sufficient circumstantial evidence to support a conclusion that Mr.
Friedmann had been involved in an unauthorized financial transaction, and the
punishment meted out by the board was consistent with the applicable disciplinary
regulations. Accordingly, we concur with the trial court’s decision to summarily
dismiss Mr. Friedmann’s petition.


                                         III.


      We affirm the summary judgment dismissing Mr. Friedmann’s petition and
remand the case to the trial court for whatever other proceedings may be required.
We also tax the costs of this appeal to Alexander Friedmann for which execution, if
necessary, may issue.

                                                _____________________________
                                                WILLIAM C. KOCH, JR., JUDGE

CONCUR:

_________________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION

_________________________________
SAMUEL L. LEWIS, JUDGE




                                         -4-
      IN THE COURT OF APPEALS OF TENNESSEE
           MIDDLE SECTION AT NASHVILLE
                                                            FILED
ALEXANDER FRIEDMANN,                 )                      December 5, 1997
                                     )
      Plaintiff/Appellant,           )                     Cecil W. Crowson
                                     )                    Appellate Court Clerk
                                     )      Davidson Chancery
VS.                                  )      No. 96-3848-III
                                     )
                                     )      Appeal No.
CHARLES BASS, et al.,                )      01A01-9707-CH-00331
                                     )
      Defendants/Appellees.          )



      ORDER DENYING PETITION FOR REHEARING


      Alexander Friedmann’s petition for rehearing is respectfully denied.


      ENTER this ______ day of December, 1997.



                                            ________________________________
                                            HENRY F. TODD, PRESIDING JUDGE
                                            MIDDLE SECTION


                                            ________________________________
                                            SAMUEL L. LEWIS, JUDGE


                                            ________________________________
                                            WILLIAM C. KOCH, JR., JUDGE